DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claims 1-6, 8-10, 13-15 and 17-19 are rejected under 35 U.S.C. 103.
Claims 7, 11-12, 16 and 20-28 are allowed.
Response to Arguments
Applicant's arguments filed on 01/28/2021 have been fully considered but they are not persuasive.
Applicant’s argument found in last paragraph on page 8 of applicant’s remarks which argues that there is no disclosure or suggestion in combining prior art references Sugioka, Morales and Lipp because Lipp does not suggest “reducing the size and weight” as a reason for combination and “improving the effectiveness” as a reason for combination is not applicable to the invention of Sugioka/ Morales because the invention not Sugioka/Morales uses both cells for optical transmission; therefore, modification of Sugioka/Morales in view of  Lipp is inoperable.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
As stated in this Office Action, Lipp teaches a structure of a first alkali vapor region and a second alkali vapor region are isolated from each other by a portion of a sensor cell (e.g. see figures 8A and 8B, paragraph [0046], region 140’ and region 140” are isolated by a middle potion). 
There are different methods of adding liquid cesium in both region 140’ and region 140”, and it should not be limited by only one method. In addition, adding or not adding liquid cesium in bother region 140’ and region 140” does not change the structure; therefore, combination of combining prior art references Sugioka, Morales and Lipp is operable.
In response to applicant's argument that modification of Sugioka/Morales in view of Lipp does not meet its intended purpose of use, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-10, 13-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sugioka et al. (US 2011/0193555), and further in view of Morales et al. (US 2014/0368193) and Lipp et al. (US 2005/0184815).
Regarding claim 1, Sugioka teaches an integrated microfabricated sensor (e.g. figure 3, paragraph [0117], atomic magnetometer), comprising: 
a sensor cell having a first alkali vapor region and a second alkali vapor region (e.g. figure 3, paragraph [0117], cell 4 filled with alkali metal vapor having first and second measurement region By1 and By2); 
a first signal path that extends through the first alkali vapor region (e.g. figure 3, paragraph [0114], left-upward signal path of probe beam 2 pass through first measurement region By1); and 
a second signal path that extends through the second alkali vapor region (e.g. figure 3, paragraph [0114], right-downward signal path of probe beam 2 pass through second measurement region By2); 
wherein: 
the first signal path through the first alkali vapor region is spaced from and parallel to the second signal path through the second alkali vapor region (e.g. figure 3, 
However, Sugioka is silent with regard to a first input optical rotator in the first signal path and a second input optical rotator in the second signal path; and the first input optical rotator is configured to provide a first rotation direction in the first alkali vapor region and the second input optical rotator is configured to provide a second rotation direction, opposite from the first rotation direction, in the second alkali vapor region.
Morales teaches an input optical rotator in an signal path; and the input optical rotator is configured to provide a rotation direction in a region of a cell (e.g. figures 2A and 3, paragraphs [0046] and [0054], rotator 16b in signal path of beam 15, and the rotor 16b proving a rotation direction in a region of cell 10 as shown in figure 3A).
As a result of adding a rotator as taught in Morales into each of the first and second signal path in opposite direction of Sugioka would providing a first input optical rotator in the first signal path and a second input optical rotator in the second signal path; and the first input optical rotator is configured to provide a first rotation direction in the first alkali vapor region and the second input optical rotator is configured to provide a second rotation direction, opposite from the first rotation direction, in the second alkali vapor region.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Sugioka by applying the teaching of Morales to explicitly add an input optical rotator for each of the first and second signal path in opposite direction so as to have a first input optical 
However, combination of Sugioka and Morales is silent with regard to wherein the first alkali vapor region and the second alkali vapor region are isolated from each other by a portion of the sensor cell.
Lipp teaches a first alkali vapor region and a second alkali vapor region are isolated from each other by a portion of a sensor cell (e.g. figures 8A and 8B, paragraph [0046], vapor cell structure 130 as shown in figures 8A (top view) and 8B (cross-section view) have alkali vapor cavities 140’ and 140” (each contained cesium vapor when liquid cesium is heated) are isolated from each other by a portion of the vapor cell structure 130).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Sugioka and Morales by applying the teaching of Lipp to explicitly have wherein the first alkali vapor region and the second alkali vapor region are isolated from each other by a portion of the sensor cell, for the purpose of improving the effectiveness on obtaining and containing alkali vapor material and/or reducing the size and weight of the sensor cell by couple multiple cavities closer together (e.g. Lipp, paragraph [0046]).
Regarding claim 2, combination of Sugioka, Morales and Lipp teaches wherein the first signal path through the first alkali vapor region and the second signal path through the second alkali vapor region point in a same direction (e.g. Sugioka, figure 2, it is conventional and obvious to have the same signal path direction such as shown in figure 2 for the purpose of improving measurement accuracy and/or efficiency by performing measurement in parallel). 
Regarding claim 3, combination of Sugioka, Morales and Lipp teaches wherein the first signal path through the first alkali vapor region and the second signal path through the second alkali vapor region point in opposite directions (e.g. Sugioka, figures 3 and 4). 
Regarding claim 4, combination of Sugioka, Morales and Lipp teaches wherein the first input optical rotator includes a first quarter wave plate, and the second input optical rotator includes a second quarter wave plate (e.g. Morales, figure 3A, paragraph [0054]). 
Regarding claim 5, combination of Sugioka, Morales and Lipp teaches further comprising: a first linear polarizer in the first signal path located adjacent to the first input optical rotator; and a second linear polarizer in the second signal path located adjacent to the second input optical rotator (e.g. Morales, figure 3A, paragraph [0056]). 
Regarding claim 6
Regarding claim 8, combination of Sugioka, Morales and Lipp teaches further comprising: a first signal emitter at one end of the first signal path (e.g. Morales, figure 3, emitter of beam 15); and a second signal emitter at one end of the second signal path (e.g. Morales, figure 3, paragraph [0117], fold-back means 20). 
Regarding claim 9, combination of Sugioka, Morales and Lipp teaches wherein the first signal emitter and the second signal emitter are located on a same side of the sensor cell (e.g. Morales, figure 3A, as a result of the combination of Sugioka and Morales, it is obvious to add signal emitter for each signal path to improving signal quality and/or measurement accuracy). 
Regarding claim 10, combination of Sugioka, Morales and Lipp teaches wherein the first signal emitter and the second signal emitter are located on opposite sides of the sensor cell (e.g. Morales, figure 3). 
Regarding claim 13, combination of Sugioka, Morales and Lipp teaches further comprising: a first signal detector at one end of the first signal path; and a second signal detector at one end of the second signal path (e.g. Morales, figures 5 and 6). 
Regarding claim 14, combination of Sugioka, Morales and Lipp teaches wherein the first signal detector and the second signal detector are located on a same side of the sensor cell (e.g. Morales, figure 6). 
Regarding claim 15, combination of Sugioka, Morales and Lipp teaches wherein the first signal detector and the second signal detector are located on opposite sides of the sensor cell (e.g. Morales, figure 5). 
Regarding claim 17, combination of Sugioka, Morales and Lipp teaches further comprising: a signal emitter including a vertical cavity surface emitting laser (VCSEL) 
Regarding claim 18, combination of Sugioka, Morales and Lipp teaches further comprising an alkali metal in the first alkali vapor region and the second alkali vapor region, the alkali metal being selected from the group consisting of cesium and rubidium (e.g. Sugioka, figure 3, cell 4 and it is conventional and obvious to select cesium or rubidium to make the alkali metal to improving sensitivity and/or accuracy). 
Regarding claim 19, combination of Sugioka, Morales and Lipp teaches wherein the first alkali vapor region is in fluid communication with the second alkali vapor region (e.g. Sugioka, figure 3, cell 4 and it is conventional and obvious to have in fluid communication to reduce fabrication complexity).
Allowable Subject Matter
Claim 7 is allowed because not obvious to combine the prior art of record or any combination of prior art searched to teach all the limitations of claim 7, as are its dependent claims 21-28.
Claim 11 is allowed because not obvious to combine the prior art of record or any combination of prior art searched to teach all the limitations of claim 11, as are its dependent claim 12.
Claim 16 is allowed because not obvious to combine the prior art of record or any combination of prior art searched to teach all the limitations of claim 16.
Claim 20 is allowed because it is not obvious to combine the prior art of record and prior art searched to teach all the limitation of claim 20.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDONG ZHANG whose telephone number is (571)270-5815.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/H.Z/Examiner, Art Unit 2858                                                                                                                                                                                                        


/Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858